 THE WEITZ LAW FIRM, P.A.
                                                                               Bank of America Building
                                                                          18305 Biscayne Blvd., Suite 214
                                                                                 Aventura, Florida 33160

                                         The application is GRANTED in part. The initial pre-trial conference
 May 20, 2021                            scheduled for May 27, 2021, at 11:00 a.m., is adjourned to June 17,
                                         2021, at 11:00 a.m., on the following conference call line:
                                         888-363-4749, access code 558-3333. No further extensions will be
 VIA CM/ECF
                                         granted absent extraordinary circumstances.
 Honorable Judge Lorna G. Schofield
 United States District Court            SO ORDERED
 Southern District of New York
 40 Foley Square, Courtroom 1106         Dated: May 21, 2021
 New York, NY 10007-1312                        New York, New York

               Re:      Girotto v. Mill Street Cafe, LLC, d/b/a Sam’s Bar and Grill P.C.N.Y., et al.
                        Case 1:21-cv-02450-LGS

Dear Judge Schofield:

       The undersigned represents the Plaintiff in the above-captioned case matter.

        Per Order [D.E. 13], the Initial Pretrial Conference in this matter is currently scheduled for
May 27, 2021, at 11:00 a.m., in Your Honor's Courtroom. At this time, the Defendants have not
made a formal appearance and/or answered the Complaint in this matter. Plaintiff has sent several
correspondence communications, along with courtesy copies of the Summons and Complaint and
hearing notices to Defendants. We recently received a call from the owner of the Subject Facility and
perhaps the real property, who disclosed he has not been able to secure the services of an attorney due
to monetary issues. The undersigned has scheduled a conference call with the owner to adequately
inquire status.

       As such, in order to afford additional time for the possibility of formal appearance of
attorney representation and possible engagement of productive settlement discussions, the
undersigned hereby respectfully requests a 30-day adjournment of next week’s Conference to a
date convenient to this Honorable Court.

       Thank you for your consideration of this second adjournment request.

                                               Sincerely,

                                               By: /S/ B. Bradley Weitz
                                                  B. Bradley Weitz, Esq. (BW9365)
                                                  THE WEITZ LAW FIRM, P.A.
                                                  Attorney for Plaintiff
                                                  Bank of America Building
                                                  18305 Biscayne Blvd., Suite 214
                                                  Aventura, Florida 33160
                                                  Telephone: (305) 949-7777
                                                  Facsimile: (305) 704-3877
                                                  Email: bbw@weitzfirm.com
